DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 is missing an ending “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20200301469 A1), and in view of Rivard et al. (US 20180114351 A1).

Regarding Claim 1, Choi discloses A display device (ABS reciting “a display apparatus”. ¶8 reciting “a display apparatus”), comprising: 
a screen; (¶8 reciting “a display”)
a rotating component, connected with the screen and configured to drive the screen to rotate; (¶8 reciting “a motor configured to rotate the display” Fig. 3 showing a motor 130) and 
a controller (¶8 reciting “ a processor configured to execute the at least one instruction”), configured to: 
receive a command for rotating the screen from a user, 
control the rotating component to drive the screen to rotate;
(¶87 reciting “When a command to rotate the display 110 is input from a user via the inputter 160, the processor 140 may control the motor 130 to rotate the display 110.”) 
monitor component rotation information of the rotating component; (¶13 reciting “ The processor may be further configured to execute the at least one instruction to, based on a direction of the external device being changed while the received image content is being displayed on the display, receive changed direction information from the external device through the communicator, and control the motor to rotate the display according to the changed direction information.”).
Choi recites “The processor may be further configured to execute the at least one instruction to: based on the display being in a landscape direction and configure a rotation animation based on the component rotation information.
Rivard teaches generating a rotation animation based on the display device rotation information, and recites “When the user rotates the mobile device, the collection viewer generates an in-place rotation animation for each representative image.” (¶29). Further, ¶33 recites “When the mobile device is rotated between a portrait orientation and a landscape orientation, each of the two subpanels follows the device orientation. In other words, a given subpanel simply follows the device rotation by not altering the general outline displayed for the subpanel. However, each representative image may rotate in place to be displayed at a rotation angle that generally compensates for device orientation changes, thereby maintaining an upright appearance.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Choi) to configure a rotation animation based on the display device rotation information (taught by Rivard). The suggestions/motivations would have been that “Animating rotation of the representative images to maintain proper viewing orientation provides an intuitive visual 

Regarding Claim 2, Choi in view of Rivard discloses The display device according to claim 1, wherein the component rotation information comprises a component rotation angle. (Rivard, ¶75 teaching detecting a device rotation angle, and reciting “mobile device 270 may detect a sufficient change in orientation angle”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 5, Choi in view of Rivard discloses The display device according to claim 1, wherein the component rotation information comprises a component rotation direction and a component rotation angle (Rivard, ¶75 reciting “For example, if the hysteresis threshold is defined to be forty-five degrees and the current orientation is a portrait orientation, then the current orientation angle may need to rotate clockwise by at least forty-five degrees (from vertical, the current output orientation) for the hysteresis function to report an orientation change in the clockwise direction, such as to detect an orientation change from portrait to landscape in the clockwise direction”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 6, Choi in view of Rivard discloses The display device according to claim 5, wherein the controller is further configured to: 
convert the component rotation direction into an animation rotation direction, wherein the animation rotation direction is opposite to the component rotation direction; and 
rotate the rotation animation according to the component rotation angle in the animation rotation direction.
(Rivard, ¶33 reciting “each representative image may rotate in place to be displayed at a rotation angle that generally compensates for device orientation changes, thereby maintaining an upright appearance.”. Further, ¶78 reciting “representative image 320(0,0) is rotated ninety degrees in a clockwise direction to compensate for a ninety degree counter-clockwise rotation of a mobile device. ” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Choi in view of Rivard discloses The display device according to claim 5, wherein the controller is further configured to: 
convert the component rotation angle into an animation rotation angle, wherein the animation rotation angle is a negative number of the component rotation angle; and 
rotate the rotation animation according to the animation rotation angle in the component rotation direction.
(Rivard, ¶33 reciting “each representative image may rotate in place to be displayed at a rotation angle that generally compensates for device orientation changes, thereby maintaining an upright appearance.” Further, ¶78 reciting “representative image 320(0,0) is rotated ninety degrees in a clockwise direction to compensate for a 

Claim 10, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 11, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 14, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 15, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 16, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20200301469 A1), and in view of Rivard et al. (US 20180114351 A1), and further in view of Lee (US 20200301518 A1).

Regarding Claim 8, Choi in view of Rivard discloses The display device according to claim 1, wherein the rotating component comprises a drive motor. (Choi, ¶8 reciting “a motor configured to rotate the display” Fig. 3 showing a motor 130)
However, Choi in view of Rivard does not explicitly disclose the rotating component comprising a rotating shaft; and 
a first end of the rotating shaft is connected to the output of the drive motor and a second end of the rotating shaft is connected to the screen.
A rotating/driving shaft is used with a motor to rotate a screen is well known in the art. In addition, Lee teaches “a driving shaft” (¶102), and recites “the driver 120 may include a motor (e.g., an alternating current (AC) motor, a direct current (DC) motor, a step motor, a variable speed motor, etc.) that can generate rotating force and various types of members (e.g., a driving shaft, a driving gear, etc.) for transmitting the rotating force (or torque) of the motor to the display panel 110.” (¶102) Since the driving shaft is for transmitting the rotating force of the motor to the display panel, it is obvious that the shaft connected to the output of the drive motor and the display panel.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Choi in view of Rivard) to use a rotating/driving shaft connected with the motor and the screen to transmit the rotating force of the motor to the screen (taught by Lee). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 9, Choi in view of Rivard and Lee discloses The display device according to claim 1, wherein the rotating component comprises a transmission element for adjusting a rotating speed and a moment output by the rotating component. (Lee, ¶102 reciting “the driver 120 may include a motor (e.g., an alternating current (AC) motor, a direct current (DC) motor, a step motor, a variable speed motor, etc.) that can generate rotating force and various types of members (e.g., a driving shaft, a driving gear, etc.) for transmitting the rotating force (or torque) of the motor to the display panel 110.” The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Claim 17, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.
Claim 18, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.

Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 3, Choi in view of Rivard discloses The display device according to claim 2, wherein 
the controller is further configured to: 
calculate a change of the component rotation angle; and 
in response to the change being greater than or equal to a preset change, configure the rotation animation based on the component rotation information.
(Rivard, ¶46 reciting “A given current animation sequence may be initiated in response to receiving notification of an orientation change that is sufficient to trigger a displayed change in orientation.” Further, ¶75 teaching calculating a change rate (i.e. an orientation angle), in response to the change rate being greater than or equal to a threshold such as 45 degree, to trigger a report of device rotation thus an rotation animation, and reciting “Detecting a sufficient change in orientation angle may include a hysteresis function applied to device orientation. In the present context, a hysteresis function may be defined to be a threshold function with an output orientation state that depends on both a current input orientation angle and a current output orientation. In various embodiments, the output orientation state may change after the current input orientation angle changes by more than hysteresis threshold. Thus, detecting device orientation with a hysteresis function may exhibit the property of requiring an orientation angle to overcome a hysteresis threshold as a condition for detecting an orientation change from portrait orientation to landscape orientation, or vice versa. For example, if the hysteresis threshold is defined to be forty-five degrees and the current orientation is a portrait orientation, then the current orientation angle may need to rotate clockwise by at least forty-five degrees (from vertical, the current output orientation) for the hysteresis function to report an orientation change in the clockwise direction, such 
However, Choi in view of Rivard does not explicitly disclose calculating a change rate, and in response to the change rate being greater than or equal to a preset change rate, configure the rotation animation based on the component rotation information.
Claims 3-4 are distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claims as a whole. Claims 12 and 13 are each similar in scope to Claims 3-4, and therefore also contain allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI WANG/Primary Examiner, Art Unit 2611